Carroll, J.
The plaintiff in the first case, hereinafter called Cohen, brought on April 30, 1924, an action against James Millar Company, hereinafter referred to as Millar, to recover for Millar’s failure to manufacture for Cohen shoes according to sample. In the second action, brought October 16, 1924, Millar alleged a debt from Cohen of a balance of $28,941 for shoes sold and delivered. In the second count *60of Millar’s declaration he alleged together with other allegations that after the delivery of the shoes, he made an arbitration agreement in writing with Cohen under which the arbitrator decided that the shoes, with certain described exceptions, were according to the contract.
To the first count in Millar’s declaration, which was on an account annexed, Cohen’s answer was a general denial and payment; to the second count he entered a plea in bar, alleging that the award of the arbitrator had been filed in court on March 20, 1924; that Millar had filed a petition for judgment thereon, which petition was denied. After this Cohen filed a motion “to amend his answer to the second count ■entitled 'Plea in Bar.’ ” In the amended answer he alleged that the agreement for arbitration was void. The amended answer made no denial of the sale and delivery of the shoes at the contract price, that the agreement of arbitration was made, and that the report of the arbitrator was completed, nor did it deny that all conditions had been fulfilled which entitled Millar to performance of this agreement of arbitration. Under the second count therefore the only question open to Cohen was that the court had previously rejected the award and that the arbitration agreement was void.
Millar filed a replication to Cohen’s plea in bar admitting that Millar brought an action on April 11, 1924, on the award of March 20, 1924, and asked for judgment on the award; that Cohen urged that no such order of judgment could be entered in an action at law; that Cohen’s answer in abatement was sustained; that no exceptions or appeal was taken from this ruling; that the validity of the arbitrator’s decision has never been adjudged and no application for a judgment in money under said award or upon which an execution could issue has ever been made.
Before the trial the plaintiff Millar filed and served a notice to Cohen under Common Law Rule 37 of the Superior Court (1923), G. L. c. 231, § 69, St. 1926, c. 381, to admit facts, including the fact stated that the shoes in question were delivered at Cohen’s place of business, that the contract price was as set out in Item 1; that “The number of pairs of *61shoes set forth in this item, were good”; and that none of the shoes in this item have been returned to the plaintiff. No admissions or denials to this notice have ever been received or filed.
The actions of Cohen against Millar, and Millar against Cohen were tried together. Millar in the action against Cohen elected to stand on the second count. In that action the judge directed a verdict for Millar in the sum of $33,-084.95 on the second count. Cohen recovered a verdict of $5,517.50. The cases are before us on Cohen’s exceptions.
Cohen offered the record of the court in the former action of Millar against Cohen showing that the plaintiff’s petition for judgment was denied. This was excluded and Cohen excepted. The replication of Millar admitted all that Cohen could show by this record. The replication alleged that the plaintiff Millar petitioned for judgment on the award; that the defendant filed a plea in abatement, which was sustained; that the plaintiff filed no exceptions or appeal. The defendant Cohen was not in any way harmed by excluding the evidence. All that he could show by the court record was admitted by Millar’s pleadings.
The refusal of the judge to enter judgment in the former action did not impair the arbitration agreement. The parties agreed to submit to arbitration the question whether the shoes made by Millar for Cohen were in accordance with the contract between them, the award to be final. The arbitrator made no money award and the agreement appointing him called for none. The action of the judge in allowing the plea in -abatement and refusing to enter judgment on the award was not an adjudication on the validity of the award. If the judge refused to enter judgment because the arbitration agreement did not provide for the amount of money to be paid, and no money award was made, the agreement was not impaired, and between the’ parties it was none the less binding as to the matters therein agreed to. It is difficult to see what judgment could have been entered on the award in an action at law. The fact that the arbitration agreement provided for the entry of judgment did not give the judge the *62right to enter judgment, and did not affect the validity of the agreement.
The award of the arbitrator, according to the agreement, when filed in the clerk’s office was to be final. See Prentiss v. Wood, 132 Mass. 486. The former judgment of the court allowing the plea in abatement did not deprive Millar of his rights under the agreement. Hubbell v. Bissell, 15 Gray, 551. See Foster v. Durant, 2 Cush. 544; Prentiss v. Wood, supra.
There was nothing illegal in this submission to arbitration. It was not an attempt to oust the courts of their jurisdiction. It was an agreement as to a subsidiary or auxiliary matter in aid of an action at law. See Wood v. Humphrey, 114 Mass. 185, 186. Cohen relies on Deerfield v. Arms, 20 Pick. 480. That case is to be distinguished because there an attempt was made to submit matters under the statute; as the submission was inoperative as a statutory submission, it could not be enforced as a submission at common law. Tudor v. Peck, 4 Mass. 242, and Bauer v. International Waste Co. 201 Mass. 197, are not in conflict with what is here decided.
Cohen made no answer to Millar’s demand to admit facts under Common Law Rule 37 of the Superior Court (1923), which provided that if no answer is made to the demand within ten days “the truth of the fact or the execution of such paper shall, for the purposes of that case ... be held to be admitted.” Apart from the arbitration agreement, on the facts alleged in the second count Cohen, not having made any response to Millar’s demand to admit the facts alleged in the second count, was bound thereby, and on this ground Millar could recover on the second count.
There was no error of law in refusing to direct a verdict for Cohen on the first count in the case of Millair against Cohen. Millar elected to go to the jury on the second count. The first count did not go to the jury. In Millar against Cohen the court directed a verdict for the plaintiff. In this case Cohen asked for certain instructions to the jury. There is nothing in his exception to the refusal to give these instructions. *63In the case of Cohen against Millar, the judge’s charge to the jury covered the plaintiff’s requests, as far as they were applicable. The judge told the jury that certain of the shoes which Millar was to manufacture were defective; that these shoes were manufactured according to a special order. “There being no market price, the value of those goods in an adequate condition free from defect, would be determined by the contract price which he was to pay for them, and in addition to that you would properly figure any profit that he might have made upon the goods if they had been up to standard.” This instruction was sufficiently favorable to Cohen. He recovered damages for the imperfect shoes. The instructions to the jury were just to him. He cannot complain that he was harmed by the refusal to give certain instructions bearing on the question of the rescission. We do not understand that the contract was rescinded by the return of the shoes. Many of the shoes were invoiced, delivered and retained by Cohen after the attempted rescission by him in his letter of February 14,1924, and the explanation given by the witness Finke was not sufficient to show a rescission. But, even if there were evidence for the jury of the rescission of the contract, this would reduce and not increase the damages which Cohen was entitled to recover in his action against Millar. The greater the number of shoes for which Cohen must pay the greater the number of • shoes for which he might be allowed damages. The jury were fully instructed on the question of damages and we do not think that Cohen was prevented by the action of the judge from recovering in full for the damages he sustained.
We have examined all of the exceptions by Cohen to the failure to give certain instructions, to the instructions given, and to the exclusion of evidence. Considering the state of the pleadings in the case of Millar against Cohen, the defendant’s refusal to answer the plaintiff’s requests to admit facts under Common Law Rule 37 of the Superior Court (1923), particularly that the number of pairs of shoes in item 1 of Exhibit A were delivered to Cohen, that the number “of pairs of shoes . . . were good,” that none of the shoes in this item were returned, and taking into account the issue *64involved in the case of Cohen against Millar, we find no error harmful to Cohen in the rulings of the judge. In each case the exceptions are overruled.

So ordered.